434 F.2d 1038
Richard H. CLINTON, Plaintiff-Appellant,v.LOS ANGELES COUNTY, State of California, its District Attorney and Deputies, Evelle J. Younger, Mt. Compton, James Koltz, Melvin Sacks, and their assurors by law, Aetna Cas. Ins. Co., a Connecticut corporation, New Hampshire Ins. Co., Inc., a New Hampshire corporation, Defendants-Appellees.
No. 24671.
United States Court of Appeals, Ninth Circuit.
November 27, 1970.

Richard H. Clinton, in pro. per.
Evelle J. Younger, Dist. Atty., John Tucker, of Rathbone, King & Seeley, Los Angeles, Cal., for appellee.
Before HAMLEY, ELY and WRIGHT, Circuit Judges.
PER CURIAM:


1
Richard H. Clinton appeals from a dismissal by the district court, on its own motion and without notice and hearing, of his complaint for damages under the Civil Rights Act, 42 U.S.C. § 1983.


2
It is now well established that the district court did not follow the proper procedure in dismissing the complaint. Potter v. McCall, (9th Cir. November 4, 1970), 433 F.2d 1087; Dodd v. Spokane County, 393 F.2d 330 (9th Cir. 1969); Armstrong v. Rushing, 352 F.2d 836 (9th Cir. 1965); Harmon v. Superior Court, 307 F.2d 796 (9th Cir. 1962).


3
The judgment is reversed and the cause remanded to the district court in order that it may follow the procedure outlined in the above-cited cases.